Delaware County, No. 90-CA-2. This cause is pending before the court as an appeal from the Court of Appeals for Delaware County. Upon consideration of the motion of the Ohio Prosecuting Attorneys’ Association for leave to file brief amicus curiae instanter and the motion of the Stark County Prosecutor, on behalf of amicus curiae, the Ohio Prosecuting Attorneys' Association, for two additional amicus parties, the Fraternal Order of Police and the Buckeye State Sheriffs’ Association, for leave to join on the amicus curiae brief of the Ohio Prosecuting Attorneys’ Association,
IT IS ORDERED by the court that said motion for leave to file brief amicus curiae instanter be, and the same is hereby, granted, effective March 20, 1992.
IT IS FURTHER ORDERED by the court that said motion to join on the amicus curiae brief be, and the same is hereby, granted.